Citation Nr: 0127312	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  99-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.  

This appeal arose from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied the veteran's claim of 
entitlement to service connection for left ear hearing loss 
and granted service connection and assigned a compensable 
disability rating for service-connected hearing loss of the 
right ear.  The veteran presented testimony at a personal 
hearing which was chaired by the undersigned at the RO in 
October 2000.

The issues of entitlement to service connection for hearing 
loss in the left ear and entitlement to a compensable 
evaluation for hearing loss in the right ear were remanded to 
the RO by the Board of Veterans' Appeals (the Board) in 
December 2000 for additional development, to include 
providing the veteran with an audiological evaluation.  A 
September 2001 rating decision granted entitlement to service 
connection for hearing loss in the left ear and assigned a 10 
percent evaluation for bilateral hearing loss, effective 
March 18, 1999.  The case was returned to the Board in 
November 2001. 


FINDINGS OF FACT

1.  Puretone thresholds on VA audiometry examination in July 
2001 translate to hearing impairment of level IV in the right 
ear and level III in the left ear.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss, so as to render impractical the 
application of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. 
3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected bilateral hearing loss.

In the interest of clarity, the factual background of this 
case will be presented first, followed by the pertinent law 
and regulations, and then by an analysis of the issue.

Factual background

On the veteran's service discharge audiological evaluation in 
November 1969, puretone thresholds, in ISO decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
5
5
5
35
LEFT
X
10
5
15
15


The veteran filed an initial claim of entitlement to service 
connection for hearing loss in March 1999.

VA outpatient records reveal that the veteran was given 
bilateral hearing aids in April 1999.

On VA ear examination in May 1999, it was noted that the 
veteran had a history of progressive hearing loss since 1970.  
He also complained of bilateral, constant tinnitus.  On 
audiological evaluation in May 1999, puretone thresholds, in 
ISO decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
50
70
75
LEFT
X
25
40
65
75

The average puretone threshold level at the relevant 
frequencies was 56 decibels in the right ear and 51 decibels 
in the left ear.  Speech audiometry in May 1999 revealed 
speech recognition ability of 78 percent in the right ear and 
76 percent in the left ear.  The diagnosis was mild to severe 
sensorineural hearing loss with fair word recognition 
ability.  [These results translate to numeric designations of 
level IV hearing in the right ear and level IV in the left 
ear.  See 38 C.F.R. § 4.85, Table VI.] 

The veteran testified at a personal hearing before the 
undersigned at the RO in October 2000 that he had difficulty 
hearing things like television and that he wore hearing aids 
in both ears.

On VA ear examination in April 2001, it was again noted that 
the veteran had a history of progressive hearing loss.  He 
also complained of bilateral, constant tinnitus.  On 
authorized audiological evaluation in April 2001, puretone 
thresholds, in ISO decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
50
70
70
LEFT
X
20
35
60
65

The average puretone threshold level at the relevant 
frequencies was 55 decibels in the right ear and 45 decibels 
in the left ear.  Speech audiometry in April 2001 revealed 
speech recognition ability of 78 percent in the right ear and 
80 percent in the left ear.  The diagnosis was mild to severe 
sensorineural hearing loss with fair to good word recognition 
ability.  These results translate to numeric designations of 
level IV hearing in the right ear and level III in the left 
ear.  38 C.F.R. § 4.85, Table VI.

According to a July 2001 opinion from a VA audiologist, the 
veteran's bilateral hearing loss in service was as likely as 
not related to in-service acoustic trauma.
As noted in the introduction, in September 2001 the RO 
granted service connection for the veteran's left ear hearing 
loss and assigned a 10 percent evaluation for bilateral 
hearing loss.  In October 2001, the veteran informed the RO 
that he was not satisfied with the assigned 10 percent rating 
and wished the appeal to be returned to the Board.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1, 4.10 (2001).

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  With respect to 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Specific schedular criteria

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In general, examinations of hearing impairment are conducted 
using the controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 hertz.  The numeric designation of impaired 
efficiency is determined for each ear by using Table VI of 
the rating schedule and the percentage evaluation for hearing 
impairment in each ear is determined by using Table VII.  See 
38 C.F.R. § 4.85 (2001).  

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  Id.

The Board observes that on June 10, 1999, the VA Rating 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
See 64 Fed. Reg. 25208, 25209 (1999) [codified at 38 C.F.R. 
§§ 4.85-4.87].   
Because this change in the Rating Schedule occurred while the 
veteran's claim was pending, the Board is required to address 
whether the current or former rating criteria are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOPGCPREC 3-2000 (April 10, 2000).  In this 
case, the pertinent regulations which were revised did not 
contain any substantive changes that would affect this 
particular case, but merely added certain provisions that 
were already the practice of VA.  See 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been substantively 
changed.  Accordingly, the change in the VA Rating Schedule 
does not affect the percentage evaluations relevant to this 
case.  
  
Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations as 
to the issue presently under consideration.

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board observes that the veteran has been informed by VA 
of the types of evidence that could be submitted by him in 
support of his claim, to include in the November 1999 
Statement of the Case and the September 2001 Supplemental 
Statement of the Case.  Moreover, this case was remanded by 
the Board in December 2000 for action in accordance with the 
VCAA.  The requested development has been accomplished, to 
include the April 2001 audiology examination, which has been 
described in detail above.  There is sufficient evidence of 
record with which the Board may make an informed decision.  
The veteran and his representative have not pointed to any 
pertinent evidence which exists and which has not been 
associated with the veteran's claims folder.  In addition, 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including at 
his travel board hearing in October 2000.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The Board 
believes that the record contains sufficient medical evidence 
in the form of the veteran's service and post-service medical 
records, including the April 2001 VA examination report.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Therefore, a remand of this 
matter for further development would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits.  


Discussion

(i)  Schedular rating

The Board has carefully reviewed the evidence of record.  A 
discussed above, the disability rating is determined based on 
audiology examination reports.

VA audiological evaluation results in May 1999 translate to 
numeric designations of level IV hearing in each ear.  The 
results on VA audiological examination in April 2001 
translate to numeric designations of level IV hearing in the 
right ear and level III hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI.  When hearing is level IV in one ear and 
level III or IV in the other ear, the percentage evaluation 
assigned for bilateral hearing loss is 10 percent.  See 
38 C.F.R. § 4.87, Table VII, Diagnostic Code 6100.  
Consequently, an evaluation in excess of 10 percent for the 
veteran's bilateral hearing loss is not warranted under the 
schedular criteria.

The veteran has contended that an evaluation in excess of 10 
percent is warranted for his bilateral hearing loss because 
he has been told by the VA audiologist that his hearing loss 
is severe.  However, as noted above, the disability rating is 
assigned based on examination results.  The veteran has not 
presented any evidence to the effect that the VA audiological 
evaluations in 1999 and 2001 were not conducted correctly or 
that the results are in error.  The Board reiterates that it 
must make its determination based on the clinical results 
noted above, meaning the pure tone thresholds found on recent 
VA audiometry examinations.  The Board also notes in passing 
that the characterization on VA audiological evaluations in 
1999 and 2001 was mild to severe sensorineural hearing loss 
with, at least, fair word recognition ability.

The Board has no doubt that the veteran's service-connected 
hearing loss causes him some difficulty.  This is recognized 
in the assignment of a 10 percent rating.  
See 38 C.F.R. § 3.321, 4.1.   A higher rating cannot be 
assigned in the absence of supporting clinical evidence, 
which is lacking.      

(ii.)  Extraschedular rating

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell left 
intact, however, a prior holding in Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) which found that when an extraschedular 
grant may be in order, that issue must be referred to those 
officials who possess the delegated authority to assign such 
a rating in the first instance, pursuant to 38 C.F.R. 
§ 3.321.

In the July 1999 rating decision and in the November 1999 
Statement of the Case, the RO concluded that an 
extraschedular evaluation was not warranted.  Since this 
matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2001).  See also VAOPGCPREC 6- 96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. An exceptional case is said to 
include such factors as marked interference with
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

It is clear that the veteran has not been hospitalized for 
his hearing loss.  Moreover, the audiology examination 
reports and other clinical evidence of record do not 
demonstrate any thing out of the ordinary about the veteran's 
disability picture, such as surgery or the like.  The veteran 
wears a hearing aid, but this can hardly be characterized as 
unusual.  Moreover, there has been presented no evidence 
which shows marked interference with employment.  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected left ear 
hearing loss does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2001).  Accordingly, an extraschedular 
evaluation is not warranted.

(iii.)  Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

